It is a general rule that courts and judges are not liable in civil actions for their judicial acts within the scope of their jurisdiction, and this protection extends to magistrates exercising an inferior and limited jurisdiction, as justices of the peace. For the purpose of securing a fearless and impartial administration of justice, the law exempts all judicial officers, from the highest to the lowest, from civil liability in the performance of their judicial duties within their jurisdiction; and to guard against an oppressive abuse of legal authority, makes them liable to impeachment or indictment for official *Page 540 
misconduct. Evans v. Foster, 1 N.H. 374, 377; Burnham v. Stevens,33 N.H. 247; State v. Towle, 42 N.H. 540; Jordan v. Hanson 49 N.H. 199; Waldron v. Berry, 51 N.H. 136; State v. Ingerson, 62 N.H. 437; Boody v. Watson, 64 N.H. 162, 165. In cases upon this subject, courts do not undertake to revise the doings of the tribunal whose acts are brought in question collaterally, but only to examine them so far as to ascertain whether the tribunal was acting within its jurisdiction. They proceed upon the ground that if the tribunal had jurisdiction, its judgment is conclusive and cannot be examined or reversed collaterally, but must stand until reversed by some proceeding instituted for that purpose. Boody v. Watson, supra.
Therefore this suit for false imprisonment cannot be maintained against the justice for his judicial acts in taking this deposition and in the contempt proceedings against the plaintiff, if the magistrate had jurisdiction to perform the acts he did. The statute (P. S., c. 224, ss. 3-7) which gives a justice of the peace power to issue writs of summons to witnesses to appear before him to give their depositions, and, upon their neglect or refusal to answer such summons, to bring them before him for punishment, in express terms conferred upon the justice jurisdiction of the subject-matter in this case; and the justice, having the plaintiff properly before him for contempt, had jurisdiction of the person as well as the subject-matter. Whether the plaintiff was properly summoned, or not, or the adjournment was properly made, are mere irregularities which cannot be inquired into collaterally and therefore will not be examined into in this case, as it appears the justice was acting within the limit of his jurisdiction. Burnham v. Stevens, supra. He is not, therefore, liable in a civil action; and whatever we may think of the wisdom of his act in granting the writ of attachment for contempt, we cannot in these collateral proceedings re-examine the merits of the question he adjudicated.
Judgment for the defendant.
CHASE, J., did not sit: the others concurred. *Page 541